                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     DAVID KHAN, ET. AL.,                               CASE NO. 19-cv-06316-YGR
                                   5                   Plaintiffs,
                                                                                            ORDER DENYING WITHOUT PREJUDICE
                                   6             vs.                                        MOTION TO ISSUE SUMMONS
                                   7     CITY OF PINOLE POLICE DEPARTMENT, ET.              Re: Dkt. No. 31
                                         AL.,
                                   8
                                                       Defendants.
                                   9
                                              On January 2, 2020, pro se plaintiffs David Kahn, Nay Zar Tun Kyaw, and AK filed a
                                  10
                                       motion captioned “Motion to issue summon.” (Dkt. No. 31.) In the filing, plaintiffs state that they
                                  11
                                       have had difficulty serving certain defendants in this matter, and request that the Court order
                                  12
Northern District of California
 United States District Court




                                       service on these defendants. (Id. at 2-3.)
                                  13
                                              If a plaintiff has been granted leave to proceed in forma pauperis, the Court has the
                                  14
                                       authority to order the United States Marshals Service to serve the complaint. However, the Court
                                  15
                                       must also conduct an initial review of the complaint to determine whether it states a cognizable
                                  16
                                       claim. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (“[S]ection 1915(e) not
                                  17
                                       only permits but requires a district court to dismiss an in forma pauperis complaint that fails to
                                  18
                                       state a claim.” (emphasis supplied)).
                                  19
                                              Here, Magistrate Judge Thomas S. Hixson granted plaintiffs’ in forma pauperis
                                  20
                                       application, but expressly reserved screening of the complaint until plaintiffs could obtain
                                  21
                                       assistance from the Federal Pro Bono Project. (Dkt. No. 5 at 1-2.) Magistrate Judge Hixson also
                                  22
                                       stayed the matter. (Id.) It was during this stay that the case was reassigned to the Court. (Dkt.
                                  23
                                       No. 10.) The Court, in response to plaintiff’s filings, (Dkt. Nos. 7, 12) modified the stay until
                                  24
                                       December 3, 2019. (Dkt. No. 14 at 1.)
                                  25
                                              Before the Court could screen the operative complaint, the defendants who had accepted
                                  26
                                       service from plaintiffs filed several now pending motions to dismiss. (See Dkt. Nos. 16, 18, 19.)
                                  27
                                       These motions are currently being briefed. (See Dkt. No. 32 (plaintiffs’ response to these motions
                                  28
                                   1   due January 21, 2020, and any reply from defendants due 7 days thereafter).)

                                   2          Because the Court has not yet screened the operative complaint, the Court cannot, at this

                                   3   time, grant plaintiffs’ request to order service of the complaint on the remaining unserved

                                   4   defendants. Thus, the motion is DENIED WITHOUT PREJUDICE. The Court intends to screen the

                                   5   complaint at the same time it addresses defendants’ motions to dismiss. Should the Court

                                   6   determine that plaintiffs have stated a cognizable claim, the Court will extend the date on which to

                                   7   serve the remaining defendants and order service be made on the unserved defendants through the

                                   8   United States Marshals Service.

                                   9          This Order terminates the motion at Docket Number 31.

                                  10           IT IS SO ORDERED.

                                  11

                                  12   Dated: January 7, 2020
Northern District of California
 United States District Court




                                                                                               YVONNE GONZALEZ ROGERS
                                  13                                                          UNITED STATES DISTRICT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
